DETAILED ACTION
This office action is a response to the 371 application entering national stage from PCT/EP2017/081494 filed on December 5, 2017.
Claims 29-48 are pending.
Claims 29-42 and 44-48 are rejected.
Claim 43 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding Claim 35, the limitation “maximum system-wise channel quality CQImax“ of claim 39-40, 43, 49-50 and 53 renders the claim(s) indefinite because, it is unclear to which system the system in “system-wise” refers and by what criteria whether or not system-wise channel quality is determined to be maximum.
For the purpose of examination, the system in “maximum system-wise channel quality” is interpreted as being constant (hence maximum = minimum) system-wise average CQI at instant of TTI n for the system having the total number of available PRB's of KTOT and the number of streams of STOT for a user i.

Regarding Claim 42, Claim 42 recites the limitations of multiple variables in the equation of Mk(t)  in the equation of Line 3.  There is insufficient antecedent basis for this limitation in the claim. αd, Dk (AoP), αRRE, Rk(t), Tk(t), αF, CQIk(t), and CQImax are not defined in claims 42 and their base claims or any of the intervening claims. Claim 42 depends upon Claim 31 and 29, these claims define some limitations such as Dmax (maximum allowed system-wise delay) but fails to define other claim limitations. Further the base of log is not defined in claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 48 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites, inter alia, “A computer readable storage medium on which is stored a computer program for downlink scheduling of terminal devices, the computer program comprising computer code which, when run on processing circuitry of a network node, causes the network node to….”After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer readable medium and what is not to be included as a computer readable storage medium.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29-31, 33 and 44-46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Abedi U.S. Patent Application Publication 2006/0013245, hereinafter Abedi, in view of Wang et al. U.S. Patent Application Publication 2010/0189060, hereinafter Wang.

Regarding Claim 29, Abedi discloses a network node for downlink scheduling of terminal devices, the network node comprising processing circuitry (Abstract; Figure 3, 4, 23 and 24), the processing circuitry being configured to cause the network node to: 
obtain user-specific delay and user-specific channel conditions per scheduling opportunity for each of the terminal devices to be scheduled (Paragraph [0018-0029 and 0075-0085] A combined measure of the scheduling performance in said at least two different aspects according to the assigned weighting is produced for each individual receiver. The respective combined measures for different receivers are employed to decide the receiver(s) to which packets are to be transmitted; Different aspects of scheduling performance including quality of a channel between the transmitter and the receiver and delay in delivering data to a receiver; it is possible for the Node-B to find out the delivery delays of the packets it transmits to each UE based on acknowledge messages ACK transmitted back to the Node-B by the UE after received. For each UE the proportion of throughput which satisfies the QoS requirement may be defined as Throughput_Satisfy); 
and schedule, in each scheduling opportunity, the terminal devices according to an order, 
wherein the order is determined by individually weighting the user-specific delay and individually weighting the user-specific channel conditions for each terminal device to be scheduled (Figure 4; Paragraph [0067-0072 and 0093-0107] combined measure producing unit 14 calculates for each UE a first combined measure (ranking measure) based on a first weighted 
wherein a scalar metric M.sub.k(t) is determined for each terminal device per scheduling opportunity in order to determine the order (Paragraph [0067-0072 and 0093-0107] the decision unit 16 ranks the UEs based on their respective first combined measures as produced by the combined measure producing unit 14. The decision unit produces a list of the UEs by rank, with the highest-ranked UE at the top of the list), 
Abedi discloses scheduling based on quality of service, delay and fairness. Abedi discloses weights and scheduling based on a delay including a tolerable delay but fails to explicitly disclose wherein the scalar metric M.sub.k(t) is a function of maximum allowed system-wise delay D.sub.max.
However, Wang more specifically teaches wherein the scalar metric M.sub.k(t) is a function of maximum allowed system-wise delay D.sub.max (Paragraph [0007-0013 and 0038-0040] Improved downlink delay based scheduling. Ranking metric comprises determining the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abedi with the teachings of Wang. Wang provides a solution in which system capacity is increased, while improving the quality of service (Wang Abstract; Paragraph [0007-0016]).

Regarding Claim 30, Abedi in view of Wang disclose the network node according to Claim 29. Abedi in view of Wang further disclose wherein the processing circuitry further is configured to cause the network node to: obtain user-specific throughput per scheduling opportunity for each of the terminal devices be scheduled (Abedi Paragraph [0077-0079] For each UE throughput calculations of channel conditions; Wang Paragraph [0038]);
 and wherein the order is determined by individually weighting the user-specific delay and individually weighting the user-specific channel conditions together with the user-specific throughput per scheduling opportunity for each of the terminal devices to be scheduled (Abedi Paragraph [0093-0095, 0125-0138] Another individual measure of performance for each UE with data related to throughput utilized in scheduling; Wang Paragraph [0038]).

Regarding Claim 31, Abedi in view of Wang disclose the network node according to Claim 29. Abedi in view of Wang further disclose wherein the processing circuitry further is configured to cause the network node to: determine, per scheduling opportunity, a delay weight factor .alpha..sub.D and a channel condition weight factor .alpha..sub.F for each terminal device, wherein the user-specific delay is weighted with the delay weight factor .alpha..sub.D and the 

Regarding Claim 44, Abedi discloses a method for downlink scheduling of terminal devices, the method being performed by a network node (Abstract; Figure 3, 4, 23 and 24), the method comprising:

and scheduling, in each scheduling opportunity, the terminal devices according to an order, wherein the order is determined by individually weighting the user-specific delay and individually weighting the user-specific channel conditions for each terminal device to be scheduled (Figure 4; Paragraph [0067-0072 and 0093-0107] Combined measure producing unit 14 calculates for each UE a first combined measure (ranking measure) based on a first weighted combination of the first to Kth measures for the UE concerned. The first to Kth measures are weighted using a first set of weights (ranking weights) when producing this first combined measure. the decision unit ranks the UEs based on their respective first combined measures as produced by the combined measure producing unit 14. The decision unit produces a list of the UEs by rank, with the highest-ranked UE at the top of the list. the combined measure producing unit 14 calculates for each UE a second combined measure (channel allocation measure) based on a second weighted combination of the first to Kth measures for the UE concerned. The first to 
wherein a scalar metric M.sub.k(t) is determined for each terminal device per scheduling opportunity in order to determine the order (Paragraph [0067-0072 and 0093-0107] the decision unit 16 ranks the UEs based on their respective first combined measures as produced by the combined measure producing unit 14. The decision unit produces a list of the UEs by rank, with the highest-ranked UE at the top of the list).
Abedi discloses scheduling based on quality of service, delay and fairness. Abedi discloses weights and scheduling based on a delay including a tolerable delay but fails to explicitly disclose wherein the scalar metric M.sub.k(t) is a function of maximum allowed system-wise delay D.sub.max.
However, Wang more specifically teaches wherein the scalar metric M.sub.k(t) is a function of maximum allowed system-wise delay D.sub.max (Paragraph [0007-0013 and 0038-0040] Improved downlink delay based scheduling. Ranking metric comprises determining the ranking metric as a function of packet delay and delay threshold. The delay threshold may represent the maximum allowed delay).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abedi with the teachings of Wang. Wang provides a solution in which system capacity is increased, while improving the quality of service (Wang Abstract; Paragraph [0007-0016]).

Regarding Claim 45, Abedi in view of Wang disclose the method of Claim 44. Abedi in view of Wang further disclose obtaining user-specific throughput per scheduling opportunity for each of the terminal devices to be scheduled (Abedi Paragraph [0077-0079] For each UE throughput calculations of channel conditions; Wang Paragraph [0038]); 
and wherein the order is determined by individually weighting the user-specific delay and individually weighting the user-specific channel conditions together with the user-specific throughput per scheduling opportunity for each of the terminal devices to be scheduled (Abedi Paragraph [0093-0095, 0125-0138] Another individual measure of performance for each UE with data related to throughput utilized in scheduling; Wang Paragraph [0038]).

Regarding Claim 46, Abedi in view of Wang disclose the method of Claim 44. Abedi in view of Wang further disclose determining, per scheduling opportunity, a delay weight factor .alpha..sub.D and a channel condition weight factor .alpha..sub.F for each terminal device, wherein the user-specific delay is weighted with the delay weight factor .alpha..sub.D and the user-specific channel conditions are weighted with the channel condition weight factor .alpha..sub.F (Abedi Paragraph [0020-0028,0067-0072, 0077-0079 and 0093-0107] the decision on the receivers to which packets are to transmitted is influenced by both the first and second combined measures, which gives greater flexibility over the scheduling decision. It is possible for at least one said aspect to be assigned different respective weightings for producing the first and second combined measures respectively; For each UE throughput calculations of channel conditions; combined measure producing unit 14 calculates for each UE a first combined measure (ranking measure) based on a first weighted combination of the first to Kth measures for the UE concerned. The first to Kth measures are weighted using a first set of weights (ranking 

Regarding Claim 48, see the rejection of Claim2 29 and 33. Claims 29 and 33 are an apparatus and method claim corresponding to the computer readable storage medium of Claim 48 with the same features. Therefore the same rejection applies as the rejections of Claim2 29 and 33.

Claims 32, 34-37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Abedi in view of Wang as applied to claim 29, 30 and 31 above, and further in view of Nonchev and M. Valkama, "Efficient Packet Scheduling Schemes for Multiantenna Packet Radio Downlink," 2009 Fifth Advanced International Conference on Telecommunications, 2009, pp. 404-409, doi:0.1109/AICT.2009.73, hereafter, Nonchev.

Regarding Claim 32, Abedi in view of Wang disclose the network node according to Claim 30. Abedi in view of Wang disclose throughput and channel quality metrics but fails to explicitly disclose wherein the processing circuitry further is configured to cause the network node to: determine, per scheduling opportunity, a throughput weight factor .alpha..sub.RRE for each terminal device wherein the user-specific throughput is weighted with the throughput weight factor .alpha..sub.RRE .
However, Nonchev more specifically teaches wherein the processing circuitry further is configured to cause the network node to: determine (Section 2.2.2, Here, α1 and α2 are scheduler optimization parameters ranging basically from 0 to infinity; Section 4. Numerical Results, … We illustrate the behavior of the MMPF scheduler with using different power coefficients α1 and α2 as shown in Table 2... The power coefficient values from Table 2 are presented as index M, where M1 represents the first couple, etc.), 
per scheduling opportunity (Section 2. transmission time interval (TTI); Section 2.2.1, the time instant (TTI) n), 
a throughput weight factor .alpha..sub.RRE for each terminal device (Section 2.2.2, α2 in the equation (3)), 
wherein the user-specific throughput is weighted with the throughput weight factor .alpha..sub.RRE (Section 2.2.1, Ti(n), the average delivered throughput to the UE I; Section 2.2.2, α2 in the equation (3); Section 2.2.2, α1 individually weights CQIi,k,s(n) in the equation (3); Section 2. channel state information, CQIs; Section 2.2.2. CQIi,k,s, the CQI of user i at PRB k and stream s; (Section 2.2.2, α1 in the equation (3)).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abedi in view of Wang with the 

Regarding Claim 34, Abedi in view of Wang disclose the network node according to Claim 29. Abedi in view of Wang disclose throughput and channel quality metrics but fails to explicitly disclose wherein the scalar metric M.sub.k(t) is a function of instantaneous channel quality CQI.sub.k(t) determined for each terminal device to be scheduled.
However, Nonchev more specifically teaches wherein the scalar metric M.sub.k(t) is a function of instantaneous channel quality CQI.sub.k(t) determined for each terminal device to be scheduled (Section 2.2.2. CQIi,k,s(n), the CQI of user i at PRB k and stream s at instant of TTI n; Section 2.2. users; Section  2.2.1, 2.2.2, UE or user i).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abedi in view of Wang with the teachings of Nonchev. Nonchev provides a solution for fairness fairness-oriented dual-stream multiple-input multiple-output (MIMO) packet scheduling schemes for future multi-antenna packet radio systems. In general, multi-user transmit-receive schemes allow users to be scheduled on different parallel streams on the same time-frequency resource. Based on that, implementations of more intelligent scheduling schemes that are aware of the instantaneous state 

Regarding Claim 35, Abedi in view of Wang disclose the network node according to Claim 29. Abedi in view of Wang disclose throughput and channel quality metrics but fails to explicitly disclose wherein the scalar metric M.sub.k(t) is a function of maximum system-wise channel quality CQI.sub.max.
However, Nonchev more specifically teaches wherein the scalar metric M.sub.k(t) is a function of maximum system-wise channel quality CQI.sub.max (Section 2.2.2. CQIi,k,s(n), the CQI of user i at PRB k and stream s at instant of TTI n)  determined for each terminal device to be scheduled (Section 2.2. users; Section  2.2.1, 2.2.2, UE or user I; Section 2.2.2, CQIavgi is the average CQI of user i calculated using … (4) In above, KTOT is the total number of available PRB's while STOT denotes the number of streams which is here always two (max two streams).; Note that CQIavgi(n) is constant (hence maximum = minimum) system-wise average CQI at instant of TTI n for the system having the total number of available PRB's of KTOT and the number of streams of STOT for a user i) CQImax (Section 2.2.2, CQIavgi)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abedi in view of Wang with the teachings of Nonchev. Nonchev provides a solution for fairness fairness-oriented dual-stream multiple-input multiple-output (MIMO) packet scheduling schemes for future multi-antenna packet radio systems. In general, multi-user transmit-receive schemes allow users to be scheduled on different parallel streams on the same time-frequency resource. Based on that, implementations of more intelligent scheduling schemes that are aware of the instantaneous state 

Regarding Claim 36, Abedi in view of Wang disclose the network node according to Claim 29. Abedi in view of Wang disclose throughput and channel quality metrics but fails to explicitly disclose wherein the scalar metric M.sub.k(t) is a function of moving average throughput T.sub.k(t) determined for each terminal device to be scheduled.
However, Nonchev more specifically teaches wherein the scalar metric M.sub.k(t) is a function of moving average throughput T.sub.k(t) determined for each terminal device to be scheduled (Section 2.2.2, Ttot(n); Section 2.2.2, Ttot(n) is the average delivered throughput (during the recent past) to all users IBUFF served by the BS and is calculated as … (5); Section 2.2.2, each user i of all users IBUFF served by the BS);.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abedi in view of Wang with the teachings of Nonchev. Nonchev provides a solution for fairness fairness-oriented dual-stream multiple-input multiple-output (MIMO) packet scheduling schemes for future multi-antenna packet radio systems. In general, multi-user transmit-receive schemes allow users to be scheduled on different parallel streams on the same time-frequency resource. Based on that, implementations of more intelligent scheduling schemes that are aware of the instantaneous state of the radio channel require utilization of time, frequency and spatial domain resources in an efficient manner (Nonchev Abstract; Introduction and Conclusion).

Regarding Claim 37, Abedi in view of Wang disclose the network node according to Claim 29. Abedi in view of Wang disclose throughput and channel quality metrics but fails to explicitly disclose wherein the scalar metric M.sub.k(t) is a function of instantaneous throughput R.sub.k(t) determined for each terminal device to be scheduled.
However, Nonchev more specifically teaches wherein the scalar metric M.sub.k(t) is a function of instantaneous throughput R.sub.k(t) determined for each terminal device to be scheduled (Section 2.2.1, Ti(n), the average delivered throughput to the UE i; Note that Ti(n) is the average delivered throughput to the UE I at instant of TTI n) determined for each terminal device to be scheduled (Section 2.2. users; Section  2.2.1, 2.2.2, UE or user i)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abedi in view of Wang with the teachings of Nonchev. Nonchev provides a solution for fairness fairness-oriented dual-stream multiple-input multiple-output (MIMO) packet scheduling schemes for future multi-antenna packet radio systems. In general, multi-user transmit-receive schemes allow users to be scheduled on different parallel streams on the same time-frequency resource. Based on that, implementations of more intelligent scheduling schemes that are aware of the instantaneous state of the radio channel require utilization of time, frequency and spatial domain resources in an efficient manner (Nonchev Abstract; Introduction and Conclusion).

Regarding Claim 39, Abedi in view of Wang disclose the network node according to Claim 31. Abedi in view of Wang disclose throughput and channel quality metrics but fails to explicitly disclose wherein the instantaneous channel quality CQI.sub.k(t) and the maximum 
However, Nonchev more specifically teaches wherein the instantaneous channel quality CQI.sub.k(t) and the maximum system-wise channel quality CQI.sub.max are weighted with the channel condition weight factor .alpha..sub.F  (Section 2.2.2. CQIi,k,s(n), the CQI of user i at PRB k and stream s at instant of TTI n)  determined for each terminal device to be scheduled (Section 2.2. users; Section  2.2.1, 2.2.2, UE or user i); and maximum system-wise channel quality (Section 2.2.2, CQIavgi is the average CQI of user i calculated using … (4) In above, KTOT is the total number of available PRB's while STOT denotes the number of streams which is here always two (max two streams).; Note that CQIavgi(n) is constant (hence maximum = minimum) system-wise average CQI at instant of TTI n for the system having the total number of available PRB's of KTOT and the number of streams of STOT for a user i) CQImax (Section 2.2.2, CQIavgi)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abedi in view of Wang with the teachings of Nonchev. Nonchev provides a solution for fairness fairness-oriented dual-stream multiple-input multiple-output (MIMO) packet scheduling schemes for future multi-antenna packet radio systems. In general, multi-user transmit-receive schemes allow users to be scheduled on different parallel streams on the same time-frequency resource. Based on that, implementations of more intelligent scheduling schemes that are aware of the instantaneous state of the radio channel require utilization of time, frequency and spatial domain resources in an efficient manner (Nonchev Abstract; Introduction and Conclusion).

Regarding Claim 40, Abedi in view of Wang and Nonchev  disclose the network node according to Claim 32. Abedi in view of Wang and Nonchev further disclose wherein the moving average throughput T.sub.k(t) and the instantaneous throughput R.sub.k(t) are weighted with the throughput weight factor .alpha..sub.RRE (Nonchev (Section 2.2.2, Ttot(n)) and the instantaneous throughput Rk(t) (Section 2.2.1, Ti(n)) are weighted with the throughput weight factor αRRE (Section 2.2.2, α2 in the equation (3)).

Regarding Claim 41, Abedi in view of Wang disclose the network node according to Claim 31. Abedi in view of Wang disclose throughput and channel quality metrics but fails to explicitly disclose wherein the delay weight factor .alpha..sub.D, the channel condition weight factor .alpha..sub.F, and the throughput weight factor .alpha..sub.RRE are mutually dependent on each other.
However, Nonchev more specifically teaches wherein the delay weight factor .alpha..sub.D, the channel condition weight factor .alpha..sub.F, and the throughput weight factor .alpha..sub.RRE are mutually dependent on each other (Section 2.2.2, α2 in the equation (3)) and the channel condition weight factor αF (Section 2.2.2, α1 in the equation (3)) are mutually dependent on each other (Table 2; Section 4. Numerical Results, … We illustrate the behavior of the MMPF scheduler with using different power coefficients α1 and α2 as shown in Table 2... The power coefficient values from Table 2 are presented as index M, where M1 represents the first couple, etc.; Note that α1 is dependent on α2 such that the former is 1, 2, 4, 6 and 8 times of the latter in Table 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abedi in view of Wang with the 

Regarding Claim 47, Abedi in view of Wang disclose the method of Claim 44. Abedi in view of Wang disclose throughput and channel quality metrics but fails to explicitly disclose determining, per scheduling opportunity, a throughput weight factor .alpha..sub.RRE for each terminal device, wherein the user-specific throughput is weighted with the throughput weight factor .alpha..sub.RRE.
However, Nonchev more specifically teaches determining, per scheduling opportunity, a throughput weight factor .alpha..sub.RRE for each terminal device, wherein the user-specific throughput is weighted with the throughput weight factor .alpha..sub.RRE (Section 2.2.2, Here, α1 and α2 are scheduler optimization parameters ranging basically from 0 to infinity; Section 4. Numerical Results, … We illustrate the behavior of the MMPF scheduler with using different power coefficients α1 and α2 as shown in Table 2... The power coefficient values from Table 2 are presented as index M, where M1 represents the first couple, etc.), per scheduling opportunity (Section 2. transmission time interval (TTI); Section 2.2.1, the time instant (TTI) n), a throughput weight factor αRRE (Section 2.2.2, α2 in the equation (3)).
.

Claim 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Abedi in view of Wang as applied to claim 29 and 31 above, and further in view of Arvidsson et al. U.S. Patent Application Publication 2015/0117344, hereinafter Arvidsson. 

Regarding Claim 33, Abedi in view of Wang disclose the network node according to Claim 29. Abedi in view of Wang fail to explicitly disclose wherein the scalar metric M.sub.k(t) is a function of packet delay D.sub.k(AoP) determined for each terminal device to be scheduled, where the packet delay D.sub.k(AoP) represents age of a packet, AoP, to be scheduled for terminal device k, for k=1, . . . , N.  
However, Arvidsson more specifically teaches wherein the scalar metric M.sub.k(t) is a function of packet delay D.sub.k(AoP) determined for each terminal device to be scheduled, where the packet delay D.sub.k(AoP) represents age of a packet, AoP, to be scheduled for terminal device k, for k=1, . . . , N (Paragraph [0043] the scheduler uses scheduling weights to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Abedi in view of Wang with the teachings of Arvidsson. Arvidsson provides a solution for improve admission decisions in shared channel systems, such as LTE, such that inadequate rejections of bearer setup requests are reduced or avoided. It is an object of the technology suggested herein to improve admission decisions in shared channel systems. Hence, more accurate admission control decisions can efficiently minimize the cost in terms of system capacity, decrease the complexity and reasonable spectral efficiency is achieved (Arvidsson Abstract; Paragraph [0010-0018]).

Regarding Claim 38, Abedi in view of Wang disclose the network node according to Claim 31. Abedi in view of Wang briefly disclose the delay weigh factor (Abedi Paragraph [0020-0028,0067-0072, 0077-0079 and 0093-0107]) but fails to explicitly disclose wherein the maximum allowed delay D.sub.max and the packet delay D.sub.k(AoP) are weighted with the delay weight factor a.sub.D.
However, Arvidsson more specifically teaches wherein the maximum allowed delay D.sub.max and the packet delay D.sub.k(AoP) are weighted with the delay weight factor a.sub.D (Paragraph [0004, 0043 and 0052] the scheduler uses scheduling weights to prioritize among 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Abedi in view of Wang with the teachings of Arvidsson. Arvidsson provides a solution for improve admission decisions in shared channel systems, such as LTE, such that inadequate rejections of bearer setup requests are reduced or avoided. It is an object of the technology suggested herein to improve admission decisions in shared channel systems. Hence, more accurate admission control decisions can efficiently minimize the cost in terms of system capacity, decrease the complexity and reasonable spectral efficiency is achieved (Arvidsson Abstract; Paragraph [0010-0018]).

Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 43, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claim, “wherein the processing circuitry further is 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414